Citation Nr: 0502213	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  03-08 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1975.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board believes that a remand is 
necessary before final adjudication of the veteran's claim.

An Appointment of Veterans Service Organization as Claimant's 
Representative (VA Form 21-22), dated in November 1995, 
indicates that the veteran named the California Department of 
Veterans Affairs as his power of attorney.  It is the most 
recent power of attorney form contained in the veteran's 
claims file.  The Board notes that the veteran's April 1998 
claim originated at the Manila RO.  The October 1999 rating 
decision came from the Manila RO.  A March 2002 rating 
decision, which again adjudicated the veteran's claim for 
service connection for a back injury, originated in the San 
Diego, California, RO.  On the veteran's September 2002 
notice of disagreement, he listed his home address as being 
in the Philippines.  Thereafter, all correspondence regarding 
and adjudication of the veteran's claim has been with the RO 
in Manila.  Furthermore, during his June 2003 hearing, the 
veteran indicated that he had been living in the Philippines 
for about four years.

Throughout the adjudication of the veteran's claim, the 
Manila RO sent copies of all correspondence to the California 
Department of Veterans Affairs, as the veteran's appointed 
representative.  Thereafter, the RO certified the veteran's 
claim to the Board without giving the veteran's 
representative the opportunity to execute a Statement of 
Accredited Representative in Appealed Case (VA Form 646).

Therefore, the Board finds that a remand is necessary because 
it does not appear that the veteran was afforded his right to 
representation during all stages of his appeal.  VA 
regulations provide that, when a claimant appeals to the 
Board, he "will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person."  38 C.F.R. § 
20.600 (2004).  If a claimant appoints a representative, the 
RO is to give the representative an opportunity to execute a 
VA Form 646, prior to certification of the appeal to the 
Board "in all instances."  VA Adjudication Procedure 
Manual, M21-1, Part IV, para. 8.29 (Mar. 24, 2000).  Since 
the veteran appears to no longer be domiciled in California, 
the RO must inform the veteran of his right to appoint 
another representative, particularly one that can afford him 
representation in the Philippines.

Thus, due process demands that this case be REMANDED to the 
RO for the following action: 

1.  The RO should ensure that all VCAA notice 
obligations continue to be satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other applicable 
legal precedent.

2.  The RO should inform the veteran of his 
right to appoint an accredited representative 
which can provide local representation in the 
Philippines and/or national representation 
before the Board.

3.  After receiving a response from the 
veteran, or waiting an appropriate period of 
time, the RO should readjudicate the veteran's 
claim for service connection.  If the benefit 
sought on appeal remains denied, the veteran 
and his representative, if he appoints one, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant action taken on 
the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal since the June 2004 SSOC.

4.  The veteran should be afforded an 
opportunity to respond. If he appoints one, 
his representative should be given a specific 
opportunity to make a presentation, including 
the opportunity to execute a VA Form 646, 
Statement of Accredited Representative in 
Appealed Case, prior to certification of the 
veteran's appeal to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


